                Case 2:18-cr-00092-RAJ Document 232 Filed 04/19/21 Page 1 of 2




 1                                                             HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
10
      UNITED STATES OF AMERICA,                         Case No. CR 18-0092-RAJ
11
                                   Plaintiff,           DECLARATION OF ANGELO J.
12                    v.                                CALFO IN SUPPORT OF BERNARD
                                                        ROSS HANSEN’S MOTION IN LIMINE
13    BERNARD ROSS HANSEN, and                          TO EXCLUDE LEGAL OPINIONS
      DIANE RENEE ERDMANN,
14

15                                 Defendants.

16

17         I, Angelo J. Calfo, declare as follows:

18         1.       I am an attorney with Calfo Eakes LLP and I represent Bernard Ross Hansen in the

19 above-captioned case. I am over eighteen years of age and am competent to testify herein. I make

20 the following statements based on my personal knowledge.

21         2.       Attached hereto as Exhibit A is a true and correct copy of the Government

22 Preliminary Witness List dated June 21, 2019.

23         3.       Attached hereto as Exhibit B is a true and correct copy of a memorandum from

24 Greg Fullington to Ross Hansen dated September 28, 2015, Bates numbered FBI302_007372–77,

25 that is included in the government’s exhibit list.

     DECLARATION OF ANGELO J. CALFO IN SUPPORT                                            LAW OFFICES
                                                                                       CALFO EAKES LLP
     OF HANSEN’S MOTION IN LIMINE TO EXCLUDE                                   1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101
     LEGAL OPINIONS                                                           TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. CR 18-0092-RAJ) - 1
                  Case 2:18-cr-00092-RAJ Document 232 Filed 04/19/21 Page 2 of 2




 1           4.       Attached hereto as Exhibit C is a true and correct copy of a letter from Greg

 2 Fullington to Ross Hansen re Resignation of Greg Fullington, dated October 16, 2015, Bates

 3 numbered FBI302_007378, that is included in the government’s exhibit list.

 4           5.       Attached hereto as Exhibit D is a true and correct copy of a memorandum from

 5 Catherine Hopkins re Discussion w/Ross, Storage/Lease Administration, dated August 29, 2011,

 6 Bates numbered FBI302_000074–76, that is included in the government’s exhibit list.

 7           6.       Attached here to as Exhibit E is a true and correct copy of a letter from my office

 8 to the government regarding privilege issues, dated November 10, 2020.

 9           7.       On March 31, 2021, I participated in a meet-and-confer session with the

10 government. The government confirmed during the discussion on this motion that it did not plan

11 to call any legal experts at trial, but nevertheless planned to call former lawyers for Northwest

12 Territorial Mint and to introduce exhibits containing opinions of those lawyers. When asked to

13 provide a basis for admitting those opinions, the government said that they went to Mr. Hansen’s

14 intent.

15

16           DATED this 19th day of April, 2021 at Seattle, Washington.

17
                                                       s/ Angelo J. Calfo
18                                                    ANGELO J. CALFO
19

20

21

22

23

24

25

     DECLARATION OF ANGELO J. CALFO IN SUPPORT                                                LAW OFFICES
                                                                                           CALFO EAKES LLP
     OF HANSEN’S MOTION IN LIMINE TO EXCLUDE                                       1301 SECOND AVENUE, SUITE 2800
                                                                                     SEATTLE, WASHINGTON 98101
     LEGAL OPINIONS                                                               TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. CR 18-0092-RAJ) - 2
